HUG-HEB, District Judge
(after stating the facts). The question in the case is as to the amount of award over and above actual expenses and costs, aggregating $1,554, which should be granted to the Willem for deviating from her course, undertaking this service, and encountering the serious and numerous risks which the enterprise involved. The fact that the Para was in a helpless condition, far out in the ocean, with .no other ship than the Willem in sight or in reach, constituted this a salvage service. The prompt, efficient, and successful manner in which the service was rendered, attended by much necessary risk, and by a delay almost necessarily injurious and prejudicial to a passenger steamer running on schedule time, made this a highly meritorious service. If the values risked by the libelant and sailed to the respondent were small, I should be constrained to fix the bounty due for the service at a comparatively small figure. But in this case the value of the property taken hold of, hundreds of miles out at sea, in a boisterous season of the year, on a stormy coast, was $335,000, and the value of the property risked in undertaking this service was $325,000. I think that these extraordinary values, and the other facts of the case, justify me in fixing the bounty to be awarded the libelant at $6,000; and I will sign a decree in favor of the libelant for $7,554 and costs.